DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-6, 8-13, and 15-20, are presented for examination. Applicant filed a response to a non-final Office action 09/07/2022 amending independent claims 1, 8, and 15; and canceling dependent claims 7, 14, and 21. In light of Applicant’s amendment, Examiner has withdrawn the previous § 112(b), § 101, and § 103 rejections. Examiner has, however, established new objections for independent claims 1, 8, and 15; and new § 101 and § 103 rejections for claims 1-6, 8-13, and 15-20, in the instant Office action. Since the new objections and rejections were necessitated by Applicant’s amendment, the instant rejection of claims 1-6, 8-13, and 15-20, is a FINAL rejection of the claims.   

Response to Arguments


§ 101 rejection: Applicant argues: “[T]he claims clearly recite a practical application of any alleged abstract idea. For example, claim 1 recites multiple, specific, detailed, unique steps performed at particular devices that rely technical data (e.g., metadata, data capturing using optical character recognition, and the like) and machine learning to generate an output and execute an action based on the output.” (Applicant’s Remarks: page 11). Examiner respectfully disagrees. Instant claims include numerous steps that lack specificity and are recited at high level of generality. For example, claim 1 recites: “generate, from the historical check data, one or more common issue rules, wherein the one or more common issue rules include a rule identifying an image flaw generated by an image capture device.” However, nowhere in the claim is Applicant reciting capturing an image that is then used to identify the flaw. The claim is also completely silent to what the image capturing device is or how it is operated, nor is a limitation “applying the one or more common issue rules” that appears to be connected to “identifying the flaw” specific to what or how these rules are applied. Applicant is invited to set up an interview with Examiner to discuss and/or to amend independent claims to clarify these issues.      

§ 103 rejection: Examiner has carefully considered Applicant’s arguments directed to the previous § 103 rejection, but they are moot in view of new § 103 rejection necessitated by Applicant amendment of the independent claims 1, 8, and 15.    
   
Claim Objections





Claims 1, 8, and 15, are objected to because of an informality in the following recitation: “train, using the historical check data, a machine learning model to identify patterns or sequences in data associated one or more checks to determine whether a check of the one or more checks should be approved or rejected.” It appears that a word “with” is missing between the words “associated” and “one,” and the recitation should read: “train, using the historical check data, a machine learning model to identify patterns or sequences in data associated with one or more checks to determine whether a check of the one or more checks should be approved or rejected.”

Claims 1, 8, and 15, are objected to because of an informality in the following recitation: “analyze the data from the one or more checks and the metadata associated with each check of the plurality of checks to determine whether to approve or reject each check of the received one or more checks for reconciliation.” It appears that there should be a definite article “the” in front of the words “each check” because “each check of the plurality of checks” has appeared earlier in the claim in “extract” step, and the recitation should read: “analyze the data from the one or more checks and the metadata associated with the each check of the plurality of checks to determine whether to approve or reject each check of the received one or more checks for reconciliation.”

Claims 1, 8, and 15, are objected to because of informalities in the following recitation: “executing . . . the data from the one or more checks to the metadata associated with each check of the plurality of checks to determine whether to approve or reject each check of the received one or more checks for reconciliation.” In order to be consistent with the previous recitations in the claim, the recitation should read: “executing . . . the data from the received one or more checks to the metadata associated with the each check of the plurality of checks to determine whether to approve or reject the each check of the received one or more checks for reconciliation.”

Claim 8 is objected to because of informality in the following recitation: “receiving, by the at least one processor and from a customer computing system, issue data associated with a plurality of checks issued by a customer.” Since “a customer computing system” has appeared previously in the claim in “receiving” step, the recitation should read: “receiving, by the at least one processor and from [[a]] the customer computing system, issue data associated with a plurality of checks issued by a customer.”

Claim 8 is objected to because of informality in the following recitation: “executing, by the at least one processor to compare, using one or more machine learning datasets, the data from the one or more checks to the metadata associated with each check of the plurality of checks to determine whether to approve or reject each check of the received one or more checks for reconciliation.” It appears that the words “the machine learning model” are missing from this limitation and the recitation should read: “executing, by the at least one processor, the machine learning model to compare, using one or more machine learning datasets, the data from the one or more checks to the metadata associated with each check of the plurality of checks to determine whether to approve or reject each check of the received one or more checks for reconciliation.”

Claim 15 is objected to because of informality in the following recitation: “One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to.” There should be an indefinite article “a” before the word “memory” and the recitation should read: “One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a memory, and a communication interface, cause the computing platform to.”

Claim 15 is objected to because of informality in the following recitation: “analyze the data from the one or more checks . . . wherein the analyzing includes: applying the one or more common issue rules; and execute the machine learning model to compare . . . the received one or more checks for reconciliation.” In order to be consistent, and the recitation should read: (1) “analyze the data from the one or more checks . . . wherein the analyzing includes: applying the one or more common issue rules; and execut[[e]]ing the machine learning model to compare . . . the received one or more checks for reconciliation” or (2) “analyze the data from the one or more checks . . . wherein the analyzing includes: apply the one or more common issue rules; and execute the machine learning model to compare . . . the received one or more checks for reconciliation.”


Claim Rejections - 35 USC § 101












35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-20, are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  














The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-6 is a system and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 8-13 is a series of steps, which is method (i.e., a process), which is also one of the statutory categories of invention. Still further, the claimed invention of claims 15-20 is a non-transitory computer-readable media, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-21 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-6, 8-13, and 15-20, however, recite an abstract idea of determining to approve or reject a check. The creation of determining to approve or reject a check, as recited in the independent claims 1, 8, and 15, belongs to certain methods of organizing human activity (i.e., fundamental economic principles or practices – mitigating risk) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 8, and 15, which set forth or describe the recited abstract idea, are the following steps: “train, using the historical check data, a machine learning model to identify patterns or sequences in data associated one or more checks to determine whether a check of the one or more checks should be approved or rejected” (claims 1, 8, and 15), “generate, from the historical check data, one or more common issue rules, wherein the one or more common issue rules include a rule identifying an image flaw generated by an image capture device” (claims 1, 8, and 15), “extract, from the issue data, metadata associated with each check of the plurality of checks” (claims 1, 8, and 15) “extract, from the one or more checks and using optical character recognition, data from the one or more checks” (claims 1, 8, and 15), “analyze the data from the one or more checks and the metadata associated with each check of the plurality of checks to determine whether to approve or reject each check of the received one or more checks for reconciliation, wherein the analyzing includes: applying the one or more common issue rules; and executing the machine learning model to compare, using one or more machine learning datasets, the data from the one or more checks to the metadata associated with each check of the plurality of checks to determine whether to approve or reject each check of the received one or more checks for reconciliation” (claims 1, 8, and 15), “responsive to determining to approve a first check of the received one or more checks, identify a first action to execute” (claims 1, 8, and 15), “responsive to determining to reject the first check of the received one or more checks, identify a second, different action to execute” (claims 1, 8, and 15), and “execute one of the first action or the second action” (claims 1, 8, and 15).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 8, and 15, recite additional limitations: “at least one processor” (claim 1), “a communication interface communicatively coupled to the at least one processor” (claim 1), “a memory storing computer-readable instructions” (claim 1), “a computing platform having at least one processor and memory” (claim 8), “one or more non-transitory computer-readable media storing instructions” (claim 15), and “a customer computing system” (claims 1, 8, and 15). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitations recite insignificant extra solution activity (for example, data gathering): “receive historical check data associated with authorized and unauthorized checks” (claims 1, 8, and 15), “receive issue data associated with a plurality of checks issued by a customer” (claims 1, 8, and 15), and “receive one or more checks for reconciliation” (claims 1, 8, and 15). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1, 8, and 15, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 8, and 15, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	

















Step 2B of the Test: The additional elements of independent claims 1, 8, and 15, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[93] The disclosure is operational with numerous other computing system environments or configurations. Examples of computing systems, environments, and/or configurations that may be suitable for use with the disclosed embodiments include, but are not limited to, personal computers (PCs), server computers, hand-held or laptop devices, smart phones, multiprocessor25 systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like that are configured to perform the functions described herein. 

[94] FIG. 6 depicts an illustrative block diagram of workstations and servers that may be 30used to implement the processes and functions of certain aspects of the present disclosure in-21- accordance with one or more example embodiments. Referring to FIG. 6, illustrative system 600 may be used for implementing example embodiments according to the present disclosure. As illustrated, system 600 may include one or more workstation computers 601. Workstation 601 may be, for example, a desktop computer, a smartphone, a wireless device, a tablet computer, a5 laptop computer, and the like, configured to perform various processes described herein. Workstations 601 may be local or remote, and may be connected by one of communications links 602 to computer network 603 that is linked via communications link 605 to unauthorized activity detection server 604. In system 600, unauthorized activity detection server 604 may be a server, processor, computer, or data processing device, or combination of the same, configured to perform10 the functions and/or processes described herein. Server 604 may be used to generate machine learning datasets, generate client-specific or common issue rules, receive issue data, extract metadata, receive check and/or check image data, analyze the data using machine learning, generate an accept or reject decision, identify additional actions for execution, execute one or more actions, and the like. 

This is a description of general-purpose computer. Further, the elements of “receiving” amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of “receiving” were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 8, and 15, receive or transmit data over a network in a merely generic manner. The courts have recognized receiving functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1, 8, and 15, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 8, and 15, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-6 depend on independent claim 1; dependent claims 9-13 depend on independent claim 8; and dependent claims 16-20 depend on independent claim 15. The elements in dependent claims 2-6, 9-13, and 16-20, which set forth or describe the abstract idea, are: “the first action includes automatically reconciling the first check” (claims 2, 9, and 16 – further narrowing the abstract idea), “the second action includes forwarding the first check for further analysis” (claims 3, 10, and 17 – insignificant extra solution activity), “the issue data includes a data file including the metadata” (claims 4, 11, and 18 – further narrowing the abstract idea), “update the one or more machine learning datasets based on the determination of whether to approve or reject the first check” (claims 5, 12, and 19 – further narrowing the abstract idea), and “generate, based on previously received check data, one or more customer-specific rules for determining whether to approve or reject a check” (claims 6, 13, and 20 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-6, 9-13, and 16-20, do not correct the deficiencies of independent claims 1, 8, and 15, and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-6, 8-13, and 15-20, are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.


Claim Rejections - 35 USC § 103





















The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6, 8-11, 13, 15-18, and 20, are rejected under 35 U.S.C. § 103 as being unpatentable over Vukich (2020/0160286 A1) in view of Feimster (2016/0063636 A1), and further in view of Ahles (2003/0130949 A1).

As to claims 1, 8, and 15, Vukich shows at least one processor (Vukich: page 7, ¶ 81); a communication interface communicatively coupled to the at least one processor (Vukich: page 7, ¶ 81); and a memory storing computer-readable instructions (Vukich: page 7, ¶ 81) that, when executed by the at least one processor, cause the computing platform to: receive, from a customer computing system, issue data associated with a plurality of checks issued by a customer (Vukich: page 8, ¶ 89); extract, from the issue data, metadata associated with each check of the plurality of checks (Vukich: page 8, ¶¶ 89-90); receive one or more checks for reconciliation (Vukich: page 8, ¶¶ 89-90); extract, from the one or more checks and using optical character recognition, data from the one or more checks (Vukich: page 8, ¶¶ 90-91); and analyze the data from the one or more checks and the metadata associated with each check of the plurality of checks to determine whether to approve or reject each check of the received one or more checks for reconciliation, wherein the analyzing includes: applying the one or more common issue rules, and and executing the machine learning model to compare, using one or more machine learning datasets, the data from the one or more checks to the metadata associated with each check of the plurality of checks to determine whether to approve or reject each check of the received one or more checks for reconciliation (Vukich: page 2, ¶ 20; page 6, ¶ 72; and page 8, ¶¶ 94-95). 
Vukich does not show receiving historical check data associated with authorized and unauthorized checks; training, using the historical check data, a machine learning model to identify patterns or sequences in data associated one or more checks to determine whether a check of the one or more checks should be approved or rejected; and generating, from the historical check data, one or more common issue rules, wherein the one or more common issue rules include a rule identifying an image flaw generated by an image capture device. Feimster shows receiving historical check data associated with authorized and unauthorized checks (Feimster: page 2, ¶ 18); training, using the historical check data, a machine learning model to identify patterns or sequences in data associated one or more checks to determine whether a check of the one or more checks should be approved or rejected (Feimster: page 2, ¶ 18); and generating, from the historical check data, one or more common issue rules, wherein the one or more common issue rules include a rule identifying an image flaw generated by an image capture device (Feimster: page 2, ¶ 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Vukich by responsive to determining to approve a first check of the received one or more checks, identifying a first action to execute; responsive to determining to reject the first check of the received one or more checks, identifying a second, different action to execute; and executing one of the first action or the second action of Feimster in order to predict an error for electronic transaction (Feimster: page 2, ¶ 18).
Vukich in view of Feimster does not show that responsive to determining to approve a first check of the received one or more checks, identifying a first action to execute; responsive to determining to reject the first check of the received one or more checks, identifying a second, different action to execute; and executing one of the first action or the second action. Ahles shows that responsive to determining to approve a first check of the received one or more checks, identifying a first action to execute (Ahles: page 6, ¶ 67); responsive to determining to reject the first check of the received one or more checks, identifying a second, different action to execute (Ahles: page 6, ¶ 71); and executing one of the first action or the second action (Ahles: page 6, ¶ 67 and ¶ 71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Vukich in view of Feimster by responsive to determining to approve a first check of the received one or more checks, identifying a first action to execute; responsive to determining to reject the first check of the received one or more checks, identifying a second, different action to execute; and executing one of the first action or the second action of Ahles in order to enhance the processing of check identifiers (Ahles: page 1, ¶ 8).
 
As to claims 2, 9, and 16, Vukich in view of Feimster, and further in view of Ahles, shows all the elements of claims 1, 8, and 15. Vukich  in view of Feimster does not show that the first action includes automatically reconciling the first check. Ahles shows that the first action includes automatically reconciling the first check (Ahles: page 6, ¶ 67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Vukich in view of Feimster by the first action including automatically reconciling the first check of Ahles in order to enhance the processing of check identifiers (Ahles: page 1, ¶ 8).

As to claims 3, 10, and 17, Vukich in view of Feimster, and further in view of Ahles, shows all the elements of claims 1, 8, and 15. Vukich in view of Feimster does not show that the second action includes forwarding the first check for further analysis. Ahles shows that the second action includes forwarding the first check for further analysis (Ahles: page 6, ¶ 71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Vukich in view of Feimster by the second action including forwarding the first check for further analysis of Ahles in order to enhance the processing of check identifiers (Ahles: page 1, ¶ 8).

As to claims 4, 11, and 18, Vukich in view of Feimster, and further  in view of Ahles, shows all the elements of claims 1, 8, and 15. Vukich also shows that the issue data includes a data file including the metadata (Vukich: page 8, ¶¶ 90-91).  

As to claims 6, 13, and 20, Vukich in view of Feimster, and further in view of Ahles, shows all the elements of claims 1, 8, and 15. Vukich also shows generating, based on previously received check data, one or more customer-specific rules for determining whether to approve or reject a check  (Vukich: page 8, ¶ 91).  


Claims 5, 12, and 19, are rejected under 35 U.S.C. § 103 as being unpatentable over Vukich in view of Feimster, further in view of Ahles, and further in view of Mustafi (2022/0129907 A1)


As to claims 5, 12, and 19, Vukich in view of Feimster, and further in view of Ahles, shows all the elements of claims 1, 8, and 15. Vukich in view of Feimster, and further in view of Ahles, does not show updating the one or more machine learning datasets based on the determination of whether to approve or reject the first check. Mustafi shows updating the one or more machine learning datasets based on the determination of whether to approve or reject the first check (Mustafi: pages 2-3, ¶¶ 28-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Vukich in view of Feimster, and further in view of Ahles, by updating the one or more machine learning datasets based on the determination of whether to approve or reject the first check of Mustafi in order to allow the machine learning analytical model to learn from the datasets (Mustafi: page 2, ¶ 28).


Conclusion























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Talagala (2019/0108417 A1) discloses: “ An apparatus includes an objective module configured to receive an objective to be analyzed using machine learning.” 
























Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691